 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   EDWARD LANGILL and TRICIA                          Case No.: 3:20-cv-00176-LAB-AHG
     LANGILL,
12                                                      ORDER GRANTING MOTION TO
                                      Plaintiffs,       CONTINUE EARLY NEUTRAL
13
     v.                                                 EVALUATION AND CASE
14                                                      MANAGEMENT CONFERENCE
     ALLSTATE INSURANCE COMPANY
15
     OF CALIFORNIA, et al.,
16                                  Defendants.         [ECF No. 10]
17
18         This matter comes before the Court on the parties’ Joint Motion to Continue the
19   Early Neutral Evaluation (ECF No. 10) currently set for April 3, 2020.
20         Parties seeking to continue an ENE must demonstrate good cause. ECF No. 6 at 4
21   (“An ENE may be rescheduled only upon a showing of good cause”); see also Fed. R.
22   Civ. P 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s
23   consent”). “Good cause” is a non-rigorous standard that has been construed broadly
24   across procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d
25   1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence of the party
26   seeking to amend the scheduling order and the reasons for seeking modification. Johnson
27   v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
28

                                                    1
                                                                              3:20-cv-00176-LAB-AHG
 1         Here, the parties explain that Plaintiffs’ counsel will be out of state on a pre-
 2   planned vacation on the date the ENE was originally scheduled. Accordingly, they seek
 3   to continue the ENE to a date between April 14, 2020 and May 20, 2020. The parties
 4   otherwise complied with Judge Goddard’s Chambers Rules for seeking continuances.
 5         The Court finds the parties have shown good cause to continue the ENE and thus
 6   GRANTS the Joint Motion (ECF No. 10). The Court hereby VACATES the Early
 7   Neutral Evaluation Conference (“ENE”) and Case Management Conference (“CMC”) set
 8   for April 3, 2020 and all related deadlines and RESETS the ENE and CMC for May 11,
 9   2020 at 9:30 AM in the chambers of Magistrate Judge Allison H. Goddard, located on
10   the third floor of the Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Suite
11   3142, San Diego, California 92101. Do not report to Courtroom 3B; report to Chambers.
12         The Court RESETS the related deadlines as follows:
13       1. Confidential ENE Statements Required: No later than May 5, 2020, the parties
14         shall submit confidential statements of five (5) pages or less directly to the
15         chambers of Magistrate Judge Goddard outlining the nature of the case, the claims,
16         and the defenses. These statements shall not be filed or served on opposing
17         counsel. They shall be lodged via email at efile_goddard@casd.uscourts.gov. The
18         ENE statement is limited to five (5) pages or less, and up to five (5) pages of
19         exhibits or declarations. Each party’s ENE statement must outline:
20                A.    the nature of the case and the claims,
21                B.    position on liability or defense,
22                C.    position regarding settlement of the case with a specific1
23                             demand/offer for settlement, 2 and
24
25
     1
      A general statement, such as that a party “will negotiate in good faith,” is a not a
26   specific demand or offer.
27
     2
      If a specific demand or offer cannot be made at the time the ENE statement is
28   submitted, then the reasons as to why a demand or offer cannot be made must be stated.

                                                   2
                                                                              3:20-cv-00176-LAB-AHG
 1                D.    any previous settlement negotiations or mediation efforts.
 2       2. Case Management Conference: In the event the case does not settle at the ENE,
 3          the Court will immediately thereafter hold a Case Management Conference
 4          (“CMC”) pursuant to Fed. R. Civ. P 16(b). Therefore, the Court ORDERS the
 5          following to occur before the CMC:
 6                A.    If they have not done so already, the parties must meet and confer
 7                      pursuant to Fed. R. Civ. P. 26(f) no later than March 3, 2020. 3
 8                B.    Initial disclosures pursuant to Rule 26(a)(1)(A-D) must occur by
 9                      March 17, 2020.
10                B.    The parties must file a Joint Case Management Statement by
11                      May 1, 2020. The Joint Case Management Statement must address
12                      all points in the “Joint Case Management Statement Requirements
13                      for Magistrate Judge Allison H. Goddard,” which can be found at:
14                      https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Jo
15                      int%20Case%20Management%20Statement%20Rules.pdf.
16          The parties must abide by all other mandatory procedures set forth in the Court’s
17   initial Order setting the ENE and CMC (ECF No. 6).
18          IT IS SO ORDERED.
19   Dated: February 24, 2020
20
21
22
23
24
25
26
     Further, the party must explain when they will be in a position to state a demand or offer.
27
     3
      The parties’ initial deadline to meet and confer pursuant to Rule 26(f) was February 21,
28   2020. ECF No. 6 at 3.

                                                  3
                                                                             3:20-cv-00176-LAB-AHG
